EXHIBIT 23.1 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March20, 2012, with respect to the consolidated financial statements included in the Annual Report of ERF Wireless, Inc. on Form 10-K for the year ended December31, 2011. We hereby consent to the incorporation by reference of said report in the Registration Statements of ERF Wireless, Inc. on Form S-8 (File No.333-174839, effective June 10, 2011). /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas March 23, 2012
